Bloodwortii, J.
1. “In tlie light of the rule that in misdemeanors all wlio aid or abet are principals, one who, at a place where an illicit distillery is in operation, participates by such acts as helping barrel the liquor, helping keep up the fire, and leveling the still worm when it is about to get out of proper adjustment, may be convicted upon an indictment charging him with manufacturing liquor.” Strickland v. State, 9 Ga. App. 201 (2) (70 S. E. 990). See also Gason v. State, 21 Ga. App. 122 (94 S. E. 268).
2. “One who is present at a distillery when whisky is being manufactured, and who personally assists in the manufacture, is guilty of manufacturing whisky; and it is immaterial whether or not he is hired to work thereat.” Thomas v. State, 24 Ga. App. 350 (100 S. E. 760).
3. “Presence of a person at a distillery where intoxicating liquor is'being made, and his flight on seeing an officer approaching, may, when not satisfactorily explained, authorize a jury to find him guilty of making such liquor. Whether an attempted explanation of such presence and conduct is reasonable and satisfactory is a question for the jury.” Flint v. State, 29 Ga. App. 222 (114 S. E. 584); Yonce v. State, 29 Ga. App. 73 (114 S. E. 584); s. c. 154 Ga. 419 (114 S. E. 325).
4. “Whenever there is any evidence, however slight, to support a verdict which has been approved by the trial judge, this court is absolutely without authority to control the judgment of the trial court.” Toole v. Jones, 19 Ga. App. 24 (90 S. E. 732).
5. Under the rulings in the foregoing cases the evidence in this case was sufficient to authorize the jury to find tlie defendant guilty. The trial judge was satisfied with the verdict, and, as no error of law was committed, this court cannot interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.

A. L. Bartlett, for plaintiff in error.
B. 8. Griffith, solicitor-general, contra.